        CYRIL              MARTIN              HUDECHEK




                        EASTERN                       MICHIGAN




X




X




    9292 Firwood                               8/16
                                               3/18


    South Lyon        MI        48178




                   Yorkshire Drive             1/16          (Debtor)       Burwick Farms            9/15
                                               2/16                                                  1/16


    Howell            Mi        48843                        Howell        MI       48843




X




    18-32728-dof      Doc 3          Filed 11/28/18     Entered 11/28/18 10:25:13     Page 1 of 12
    CYRIL    MARTIN          HUDECHEK




X




                                X
                                                 0




                                                 2,337.00
                      2017      X



                                                 (10,333.00)
                      2016      X




X




    18-32728-dof   Doc 3      Filed 11/28/18   Entered 11/28/18 10:25:13   Page 2 of 12
    CYRIL    MARTIN           HUDECHEK




X


     X




    18-32728-dof      Doc 3    Filed 11/28/18   Entered 11/28/18 10:25:13   Page 3 of 12
    CYRIL    MARTIN           HUDECHEK




X




X




    18-32728-dof      Doc 3    Filed 11/28/18   Entered 11/28/18 10:25:13   Page 4 of 12
    CYRIL    MARTIN           HUDECHEK




X




X




    18-32728-dof      Doc 3    Filed 11/28/18   Entered 11/28/18 10:25:13   Page 5 of 12
    CYRIL    MARTIN           HUDECHEK




X




X




X




    18-32728-dof      Doc 3   Filed 11/28/18   Entered 11/28/18 10:25:13   Page 6 of 12
      CYRIL            MARTIN               HUDECHEK




X




X




X


    Jerome A. Weinstein, Attorney

    30300 Northwestern Hwy                    Jerome Weinstein, paid $500 for attorney fees for filing of bankruptcy and $335
                                                                                                                  6/12/2018      500.00
                                              for costs.

                                                                                                                6/12/2018        335.00
    Farmington Hills      Mi        48334




     18-32728-dof               Doc 3       Filed 11/28/18            Entered 11/28/18 10:25:13                         Page 7 of 12
    CYRIL    MARTIN           HUDECHEK




X




X




    18-32728-dof      Doc 3   Filed 11/28/18   Entered 11/28/18 10:25:13   Page 8 of 12
    CYRIL    MARTIN           HUDECHEK




X




X




    18-32728-dof      Doc 3   Filed 11/28/18   Entered 11/28/18 10:25:13   Page 9 of 12
     CYRIL   MARTIN        HUDECHEK




X




X




X




    18-32728-dof   Doc 3   Filed 11/28/18   Entered 11/28/18 10:25:13   Page 10 of 12
         CYRIL          MARTIN               HUDECHEK




X




X




    X




        Hudecheck Financial


        100 Orndorf                             Insurance sales                         2   6    2   9   5   1   7   7   6




                                                                                              2010       2014
        Brighton              MI     48116      Ken Palka




        18-32728-dof               Doc 3     Filed 11/28/18       Entered 11/28/18 10:25:13     Page 11 of 12
      CYRIL           MARTIN       HUDECHEK




X




    /s/ Cyril Hudecheck



         11/28/2018



X




X




    18-32728-dof           Doc 3   Filed 11/28/18   Entered 11/28/18 10:25:13   Page 12 of 12
